DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 01/27/2022. 
Acknowledgement is made to the cancellation of claims 2, 3, 8, and 16 and is sufficient to overcome the rejection set forth in the previous office action. 
Claims 1, 4-7, 9-15, and 17-25 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9-15, 19, 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US-20130023867-A1) in view of Green (US-20130197357-A1).
Regarding claim 15, Collins teaches a system for ablating a tissue mass (Para. [0005] discusses the use of electrosurgical energy, also referred to as “RF energy” to ablate biological tissue during a surgical procedure), the system (Fig. 1; electrosurgical system 100) comprising: an introducer (Fig. 1; electrosurgical instrument 104); an impedance modulation element electrically coupled to the introducer; a radio-frequency (RF) signal generator (Fig. 2; high voltage DC power supply 116 “HVPS”, provides power to RF output stage 118 which then converts high voltage DC power into electrosurgical energy to be delivered to the electrosurgical instrument 104) electrically coupled to the impedance modulation element (Fig. 2; impedance matching network 124) and configured to deliver an RF signal through the impedance modulation element to the introducer (Para. [0016] discusses the impedance matching network being interposed along a path of the energy between the source of the energy and the surgical instrument interface) to create a lesion on the tissue mass; and processing circuitry configured to: receive user input to ablate the tissue mass; determine, based at least in part on the user input, a corresponding power-delivery algorithm configured to create the lesion (Para. [0031]- [0032]); determine and configure, based on the desired lesion size, a resistor configuration for the impedance modulation element relative to a resistance of the tissue mass, wherein the resistor configuration is one of (1) the impedance modulation element being in parallel with the resistance of the tissue mass, or (2) the impedance modulation element being in series with the resistance of the tissue mass (Para. [0033] discusses the matching element as being able to be an element such as a variable reactive element, which when electrically coupled with the tissue mass would have to be in one of parallel or serial relation to the tissue mass); modulate an impedance of the impedance modulation element according to the power-delivery algorithm (Para. [0032]); determine an overall impedance of the impedance modulation element and tissue mass based on the resistor configuration; and control an amplitude of the RF signal based on the determined overall impedance and the power-delivery algorithm to control an actual size of the lesion according to the user input (Para. [0014] & [0038]).  
Collins further teaches (Para. [0028) the electrosurgical generator including a user interface for controlling the electrosurgical system to provide a variety of output information, such as treatment complete indicators, and allowing the user to adjust the system to achieve desired electrosurgical characteristics suitable for certain tasks, such as coagulating or tissue sealing, or even desired tissue effect, such as ablation, hemostasis, or desiccation. 
However, Collins fails to teach the user input specifically indicative of a desired lesion size. 
Green teaches (Para. [0030]) a medical device for accurately treating tissue by tracking the device and its use within the body, comprising an ablation needle, a power generator, and systems for obtaining information such as impedance. Green further teaches (Para. [0058]) the ablation volume as being either specified by the healthcare provider or automatically computed by the system based on numerous parameters. These parameters may be based on the system, such as such as the make and model, type of energy applied, or amount and time the energy is applied or the parameters may be based on the tissue, such as measured or estimated temperature or impedance, which may then be used in a formula, or a look up table, based or fixed or default values. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Green into the device of Collins as Green teaches (Para. [0056]- [0057]) the benefit of determining the expected volume to allow the procedure to be more accurate. 
Regarding claim 19, Collins further teaches the system of claim 15, further comprising a probe for sensing the overall impedance of the impedance modulation element and the tissue mass (Para. [0025] discusses the device as being used in a bipolar manner, [0031] discusses measurement components 120, 122 as being utilized to measure sensed properties such as impedance through the use of impedance measurement component to estimate the input impedance and/or output impedance, [0011]- [0012] discusses the input impedance of the source and the output impedance being determined by the system for the purpose of continuously impedance matching).  
Regarding claims 1, 4, 5, 9, 10, 11, 12, and 20 the recited methods are considered inherent in the ordinary use of the device as described in claims 15 and 19 as rejected by Collins/Green. 
Regarding claim 13, 
Regarding claim 14, Collins further teaches the method of claim 13, wherein modulating the impedance of the impedance-modulation element comprises creating a surge in the amplitude of the radio-frequency signal (Para. [0006]).  
Regarding claim 21, Collins further teaches the method of claim 1, wherein the user input further indicates an intended form of ablation comprising: neuro-ablation; tumor ablation; cardiac RF ablation; or focal lesioning (Para. [0007]).  
Regarding claim 25, Collins further teaches the method of claim 1, wherein the power-delivery algorithm is configured to: control delivery of RF power (Para. [0028]- [0030]) to the tissue mass via first manipulation of the impedance of the impedance modulation element; and control receipt (Para. [0031]) of the RF power by the tissue mass via second manipulation of the impedance modulation element to control a temperature, a perfusion, an ion concentration, a protein concentration, or an electrical charge of the tissue mass.   
Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US-20130023867-A1) in view of Green (US-20130197357-A1) further in view of Hancock (US 20130267943-A1).
Regarding claim 17, Collins in view of Green teaches the system of claim 15, further comprising an input device configured to receive the user input, wherein the processing circuitry is configured to: determine the resistor configuration by determining the lesion size.
However, Collins/Green fails to teach the processing circuitry being configured to: determine the resistor configuration by determining that the desired lesion size is less than a threshold lesion size, and determining that the resistor configuration is the impedance modulation element being in parallel with the resistance of the tissue mass in response to determining that the desired lesion size is less than the threshold lesion size; and configure the resistor configuration by connecting the impedance of the impedance modulation element in parallel with the resistance of the tissue mass in response to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hancock into the device of Collins/Green as Hancock teaches (Para. [0031]) the use of an RF tuner as means of adjusting the voltage and current being delivered into tissue, as it ensures efficient tissue cutting occurs despite changes in the procedure’s environment.
Regarding claims 6 and 7, the methods are considered inherent in the ordinary use the device as described in claim 17 as rejected by Collins/Green/Hancock. 

 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US-20130023867-A1) in view of Green (US-20130197357-A1) further in view of Keppel (US 20060178664 A1).
Regarding claim 18, Collins teaches the system of claim 15. 
However, fails to teach the system wherein the impedance modulation element comprises a rheostat or a potentiometer.  Collins instead teaches (Para. [0033]) the matching network 124 may include a motor driven variable reactive element such as a variable capacitor or a PIN diode. 
Keppel teaches (Para. [0002]- [0006]) an electrosurgical device comprising an electrosurgical generator for ablating tissue with the ability vary the amount of energy applied for controlling thermal spread. Keppel further teaches (Para. [0012]) a potentiometer being able to be utilized in place of resistors in a diode-resistor block. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Keppel into the device of Collins as Keppel teaches (Para. [0012]) the ability to more accurately control a device for applying thermal energy to tissue, through a “dial” in usability. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US-20130023867-A1) in view of Green (US-20130197357-A1) further in view of Byrd (WO-2019035071-A1).
Regarding claim 22, Collins/Green teaches the method of claim 1.
However, Collins/Green fails to teach method of claim 1, wherein the impedance modulation element is configured to be removably coupled between the RF signal generator and the introducer.  
Byrd teaches a catheter used for insertion into the body of a patient, such as within the vasculature carrying electrodes which may be used for procedures such as ablation or electroporation. Byrd further teaches (Para. [0037]) the impedance modulation element being configured to be removably coupled between the RF signal generator and the introducer. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Byrd into the device of Collins/Green as Byrd teaches (Para. [0036]) a variable impedance 27 allowing the impedance of the system to be varied to limit arcing from the catheter electrode during electroporation procedures.)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US-20130023867-A1) in view of Green (US-20130197357-A1) further in view of Jarrard (US-20090030477-A1).
Regarding claim 23, Collins/Green teaches the method of claim 1.
However, Collins/Green fails to teach method of claim 1, wherein the power-delivery algorithm is configured to cause the introducer to achieve and maintain a constant temperature of about 80 degrees Celsius to ablate the tissue mass.  
Jarrard teaches a system and method for controlling the application of energy to tissue using measurements of impedance. Jarrard further teaches (Para. [0049]) the power-delivery algorithm being configured to cause the introducer to achieve and maintain a constant temperature of about 80 degrees Celsius to ablate the tissue mass.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Jarrard into the device of Pearson/Guirguis as Jarrard teaches (Para. [0038]) a relationship between a desired treatment impedance and a desired treatment temperature. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US-20130023867-A1) in view of Green (US-20130197357-A1) further in view of Wood (US-20030093007-A1).
Regarding claim 24, Collins in view of Green teaches the method of claim 1.
However, Collins/Green fails to teach the method of claim 1, wherein the introducer comprises a small-diameter introducer comprising an introducer size less than 16 gauge.  
Wood teaches (Para. [0027]) a needle biopsy system containing an introducing stylet. Wood further teaches this stylet as being 6 to 18 gauges.
It would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Wood into the device of Collins/Green as Wood teaches (Para. [0027]) this range as being a suitable size.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Pearson/Guirguis reference are moot in view of the new rejections under Collins and Green. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20110184403 A1- teaches a generator prompting a user to enter the desired ablation zone size, and if size is determined to be improper or needs to be adjusted (e.g. ablation zone 
US 20090318905 A1- teaches multiple selection mechanisms allowing treatment to occur through a variety of subsets, such as in serial or parallel, to prevent or reduce the occurrence of rapid impedance rising in neighboring tissue.
US 20130267943 A1 - teaches a medical device for treating tissue which based on user input will suggest appropriate actions for suggesting areas of treatment and steps for treatment. 
US 20110182656 A1 - teaches a circuit arrangement including series and/or parallel resonant circuits for the generation of high-frequency power which are fed by power semiconductors in switched modes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794